Citation Nr: 1223874	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, including as due to a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, including as due to a heart disability (which was characterized as major depression).  The Veteran notified VA in October 2003 that he had moved to the jurisdiction of the RO in Atlanta, Georgia; that facility retains jurisdiction over this appeal.  A Travel Board hearing was held at the Atlanta RO in February 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2007, August 2008, March 2010, and in July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, including as due to a heart disability, can be adjudicated.

In its most recent remand in July 2011, the Board directed that the RO/AMC return the Veteran's claims file to the June 2010 VA examiner for an addendum to this examination report.  The Board specifically requested that the June 2010 VA examiner provide an addendum addressing whether an acquired psychiatric disability existed prior to service and, if so, whether any increase in severity during service represented a chronic worsening or the natural progress of this disability.  The VA examiner also was asked to provide a nexus opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability and active service.  See Board remand dated July 13, 2011, at pp. 14-15.  

Unfortunately, a review of the VA examiner's addendum prepared in September 2011 shows that it is incomplete.  After reviewing the Veteran's claims file and discussing her opinions concerning the contended etiological relationship between the Veteran's acquired psychiatric disability and active service, the VA examiner stated, "Given the Veteran's vulnerability to developing mental health problems due to trauma/stressors experienced before the military and his own report of alcohol and multiple substance abuse during the military, it is my opinion that the Veteran's psychiatric disorder...."  It is not clear why the VA examiner's opinion trails off at this point.  The VA examiner did not complete the last sentence of her opinion although she checked off several boxes on the Disability Benefits Questionnaire (DBQ) form concerning medical opinions.  Because the VA examiner's September 2011 opinion appears to be incomplete, it also is not clear to the Board whether the Veteran's psychiatric disorder is related to active service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the September 2011 VA examination report addendum appears to be incomplete, the Board finds that, on remand, it should be returned to the September 2011 VA examiner for her to complete her opinion concerning the contended causal relationship between the Veteran's acquired psychiatric disability and active service.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in May 2012 without complying with the July 2011 remand instructions.  Given this error, another remand is required.

Finally, it appears that the Veteran's mailing address may have changed recently.  A review of the claims file shows that the April 2012 Supplemental Statement of the Case (SSOC) was marked "Return To Sender - Attempted - Not Known" by the postal service.  Because this claim is being remanded for additional development, the RO/AMC also should attempt to obtain the Veteran's current mailing address of record and update all appropriate VA databases prior to conducting the development requested by the Board in this remand.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to confirm the Veteran's current mailing address of record.  Update all appropriate VA databases with any new information obtained concerning the Veteran's current mailing address of record.

2.  Then, contact the VA Medical Center in Houston, Texas, and ask the VA examiner who prepared the September 2011 VA examination report addendum to complete her addendum to the June 2010 VA examination report.  Specifically, the VA examiner should be asked to provide a complete opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, is related to active service or any incident of service.  The examiner also should provide a complete opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, was caused or aggravated (permanently worsened) by a heart disability.  The examiner further is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, existed prior to the Veteran's entrance on to active service in July 1974, and if so, whether any increase in severity during service represented a chronic worsening of this disability or the natural progress of this disability.  The examiner is advised not to check off the boxes for medical opinions found on  the DBQ form but to provide the requested opinions.  A complete rationale must be provided for any opinions expressed.

3.  If, and only, if the VA examiner who prepared the September 2011 VA addendum is unavailable, and after confirming the Veteran's current mailing address of record, then schedule the Veteran for a new VA examination which addresses the contended causal relationship between an acquired psychiatric disability other than PTSD, to include depression, and active service.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include depression, currently experienced by the Veteran, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, was caused or aggravated (permanently worsened) by a heart disability.  The examiner further is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, existed prior to the Veteran's entrance on to active service in July 1974, and if so, whether any increase in severity during service represented a chronic worsening of this disability or the natural progress of this disability.  A complete rationale must be provided for any opinions expressed.

The VA examiner is advised that a review of the Veteran's service treatment records shows that, on July 17, 1974, 9 days after he entered active service, emotional instability was noted.

4.  The Veteran should be given adequate notice of the requested examination, if scheduled, at his current mailing address of record which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

